
	

114 HR 127 IH: Transportation for Heroes Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 127
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Al Green of Texas (for himself, Mr. Conyers, and Mr. Veasey) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, with respect to urbanized area formula grants, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Transportation for Heroes Act of 2015.
		2.Urbanized area formula grantsSection 5307(c)(1)(D) of title 49, United States Code, is amended—
			(1)in clause (ii) by striking and at the end;
			(2)in clause (iii) by inserting and after the semicolon at the end; and
			(3)by adding at the end the following:
				
					(iv)veteran (as such term is defined in section 101 of title 38);.
			
